         Case 2:19-cv-00670-MJH Document 6 Filed 06/11/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                    PITTSBURGH

KIMBERLY ANDREWS,                              )
                                               )
              Plaintiff,                       )                   2:19-CV-00670-MJH
                                               )
                                               )
       vs.                                     )
                                               )
ORLANDO HARPER, WARDEN OF                      )
ALLEGHENY COUNTY JAIL; DAVID                   )
ZETWO, CHIEF DEPUTY WARDEN;                    )
JASON BEASOM, DEPUTY WARDEN;                   )
                                               )
LAURA WILLIAMS, CHIEF DEPUTY                   )
WARDEN OF HEALTHCARE SERVICES;                 )
AND CORRECTIONAL OFFICER                       )
RHODES,                                        )
                                               )
              Defendants,                      )
                                               )



                HEARING ON TEMPORARY RESTRAINING ORDER
                         Before Judge Marilyn J. Horan


Appear for Plaintiff:       Brett Grote, Jules Lobel, Alexander Wright
Appear for Defendants:      John Bacharach and Andrew Zeffy
Hearing date:               June 11, 2019
Hearing begun:              3:21 p.m.
Hearing concluded:          3:35p.m.
Court Reporter:             Noreen Re
Clerk/Deputy Clerk:         Bradley Linsenmeyer



REMARKS: Hearing regarding Temporary Restraining Order held. Order on agreement of the
         parties to follow.
